                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MURPHY MURPHY AND MURPHY, P.C.                :
and ROBERT J. MURPHY
           Plaintiffs,                                  CIVIL ACTION
                                              :         NO. 19-0712
               v.

NATIONWIDE INSURANCE COMPANY                  :
         Defendant.


                                          ORDER



      AND NOW, this 5th day of June 2019, upon consideration of Plaintiffs’ Motion to

Remand (ECF No. 8) and Defendant’s Opposition thereto (ECF No. 9), it is hereby ORDERED

that said Motion is GRANTED in accordance with this Court’s accompanying Memorandum.

      It is further ORDERED as follows:

             (1) The Clerk of Court shall REMAND this matter to the Montgomery County
                 Court of Common Pleas; and,

             (2) Defendant’s Motion to Dismiss Bad Faith Claims (ECF No. 3) is DENIED as
                 moot.


                                                        BY THE COURT:


                                                        /s/ C. Darnell Jones, II
                                                        ___________________________
                                                        C. Darnell Jones, II J.
